Citation Nr: 1042888	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  00-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.

(The claims for service connection for a right eye disability, 
entitlement to higher initial ratings for residuals of a gunshot 
wound to the left foot, hypertension, and chronic renal 
insufficiency with hypertension, entitlement to a total 
disability rating based on individual unemployability, and 
entitlement to earlier effective dates for the grant of service 
connection for hypertension and chronic renal insufficiency are 
the subject of a separate Board decision)


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 decision of the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In that 
decision, the RO denied entitlement to payment by VA of attorney 
fees from past-due benefits.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.



REMAND

The appellant's claim for entitlement to attorney fees is, in 
essence, a "simultaneously contested claim" in that it involves a 
situation in which the allowance of one claim (the appellant's) 
would result in the payment of a lesser benefit to another 
claimant (the Veteran).  38 C.F.R. § 20.3(p) (2009).  Contested 
claims are subject to special procedures, including the 
requirement that "all interested parties" and their 
representatives, if any, be specifically notified by the RO of 
the action taken concerning the simultaneously contested claim, 
the right to initiate an appeal and the time limit therefore, as 
well as hearing and representation rights.  See 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2009).  

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and their 
representatives will be furnished a copy of the statement of the 
case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is 
filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information, which could 
directly affect the payment or potential payment of the benefit 
which is the subject of the contested claim.  38 U.S.C.A. § 7105A 
(West 2002); 38 C.F.R. 
§ 19.102.  

In this case, the appellant filed a NOD in July 2007.  In 
response to the NOD, the RO issued an SOC to the appellant in 
August 2007, however there is no indication that an SOC was sent 
to the Veteran or that the procedures applicable to 
simultaneously contested claims were otherwise followed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a copy 
of the August 2007 statement of the case 
and the substance of the appellant's July 
2008 substantive appeal, and all other 
procedures applicable to simultaneously 
contested claims should be followed. 

2.  If the appeal remains denied, the 
Agency of Original Jurisdiction should 
issue a supplemental statement of the case 
to the appellant and the Veteran.  The case 
should then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


	                 

_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



